Case: 14-12681     Date Filed: 06/17/2014   Page: 1 of 2


                                                                         [PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 14-12681-P
                           ________________________

                      D.C. Docket No. 1:14-cv-01884-WBH

MARCUS A. WELLONS

                                                                Plaintiff - Appellant,

                                       versus

COMMISSIONER,
GEORGIA DEPARTMENT OF CORRECTIONS,
et al.,

                                                            Defendants - Appellees.

                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                                  (June 17, 2014)

Before TJOFLAT, MARCUS and WILSON, Circuit Judges.
PER CURIAM:

      Petitioner Marcus A. Wellons appeals from the order of the district court

denying his second motion for a stay of execution and all other denials of relief
                Case: 14-12681       Date Filed: 06/17/2014      Page: 2 of 2


entered by the district court on June 17, 2014. Wellons alleges that as a result of

Defendants’ actions, at least one corrections officer employed at the Georgia

Diagnostic and Classification Prison, who was previously willing to provide a

statement in support of clemency on Wellons’s behalf, now refuses to do so for

fear of losing his or her job. The Supreme Court has recognized a very limited due

process interest in clemency proceedings. See Ohio Adult Parole Authority v.

Woodard, 523 U.S. 272, 283–285 118 S. Ct. 1244, 1251 (1998) (plurality opinion)

(holding that Ohio’s clemency procedures do not violate due process) 1; id. at 288–

89, 118 S. Ct. at 1253 (O’Connor, J. concurring) (“I do not, however, agree with

the suggestion in the principal opinion that, because clemency is committed to the

discretion of the executive, the Due Process Clause provides no constitutional

safeguards.”).2 However, we agree with the district court that in this case Wellons

has failed to show a substantial likelihood of success on his claim that he enjoys a

due process or other Constitutional right with respect to his petition for clemency.

       Therefore, Petitioner’s motion is DENIED.




       1
        The plurality announced the Supreme Court’s opinion.
       2
        Justice O’Connor was the fifth and decisive vote for the plurality opinion. Thus, her
concurrence set binding precedent. See Marks v. United States, 430 U.S. 188, 193, 97 S. Ct. 990,
993 (1977); Swisher Intern., Inc. v. Schafer, 550 F.3d 1046, 1053 (11th Cir. 2008).